Order entered September 20, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00537-CV

         JOHN K. COIL, AVE, INC. AND EAST BAY, INC., Appellants

                                        V.

JOHN A. COIL, INDIVIDUALLY AND AS REPRESENTATIVE OF EAST
                      BAY, INC., Appellee

                 On Appeal from the 68th Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-19-01235

                                     ORDER

        Before the Court is court reporter Antionette Reagor’s September 17, 2021

request for an extension of time to file the reporter’s record. We GRANT the

extension and ORDER Ms. Reagor to file the record no later than October 1,

2021.

                                             /s/   CRAIG SMITH
                                                   JUSTICE